416 F.2d 19
George H. HEISER, Appellant,v.Edward C. ELLSWORTH, Jr., Warden of Montana State Prison, et al., Appellees.
No. 23416.
United States Court of Appeals Ninth Circuit.
September 17, 1969.

George H. Heiser, pro se.
Malcolm MacCalman, Deer Lodge, Mont., for appellees.
Before HAMLEY, BROWNING, and ELY, Circuit Judges.
PER CURIAM:


1
This appeal is from an order of the District Court denying Heiser's motion to proceed in forma pauperis under 28 U.S.C. § 1915. The motion was made ancillary to three complaints by which Heiser sought damages from the Warden of the Montana State Prison and others for the alleged violation of civil rights under 42 U.S.C. § 1983.


2
Permission for a prisoner to prosecute an action for damages against his jailer in forma pauperis rests in the sound discretion of the trial court and is ordinarily reserved for extraordinary circumstances. Williams v. Field, 394 F.2d 329 (9th Cir. 1968). We see no such circumstances here.


3
Affirmed.